Citation Nr: 1047661	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  02-19 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for heart disease, to include 
as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from June 1945 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a July 2003 RO hearing.  A transcript of 
that hearing is on file.  The case was remanded for further 
evidentiary development in May 2006.  

In an April 2009 decision, the Board denied service connection 
for prostatitis, to include postoperative residuals of a 
transurethral resection of the prostate (TURP) and remanded the 
issue listed on the title page.  

In regard to the Veteran's claim of entitlement to service 
connection for a heart condition, the Board observes that on 
October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of VA announced his decision to 
establish presumptions of service connection based upon exposure 
to herbicides within the Republic of Vietnam during the Vietnam 
era for three new conditions: ischemic heart disease, Parkinson's 
disease, and B cell leukemia.   In order to avoid the unnecessary 
diversion of resources and the unnecessary issuance of denials in 
claims that may have been granted when the planned new 
presumptions were made effective, on November 20, 2009, the 
Secretary directed the Board to stay action on all claims for 
service connection that cannot be granted under current law but 
that potentially may be granted based on such planned new 
presumptions of service connection.  This case was stayed; 
however effective November 1, 2010, this stay was lifted. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

In light of the Veteran's contentions regarding Agent Orange 
exposure, the appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required.


REMAND

The Veteran originally claimed that his heart disability is 
secondary to his service connected diabetes mellitus.  In the 
alternative, he also contends that his heart disorder is a result 
of Agent Orange exposure.  

Regarding the Veteran's recently advanced theory of entitlement, 
a Veteran who, during active military, naval, or air service 
served in the Republic of Vietnam during the Vietnam era, shall 
be presumed to have been exposed during such service to an 
herbicide agent, such as Agent Orange, unless there is 
affirmative evidence establishing that he or she was not exposed 
to any such agent during that service.  See 38 C.F.R. § 
3.307(a)(6)(ii).  The Vietnam era is defined as the period 
beginning on February 28, 1961, and ending on May 7, 1975.  38 
C.F.R. § 3.2(f).

If a Veteran was exposed to Agent Orange during service, certain 
specified diseases shall be presumptively service connected, if 
the requirements of § 3.307(a) are met, even if there is no 
record of such disease during service.  38 C.F.R. § 3.309(e).  

In October 2009, the Secretary of VA announced the decision to 
establish presumptions of service connection, based upon exposure 
to herbicides used in the Republic of Vietnam during the Vietnam 
era, for three new conditions which includes ischemic heart 
disease.  

Service treatment records relate the Veteran was seen in 1966 and 
1968 for complaints of chest pain, however, no diagnosis 
referable to heart disease was reported.  Post service medical 
records show that in June 1999, the Veteran sustained a 
myocardial infarction.  A coronary artery bypass graft times 
three was performed.  The record also contains numerous VA 
outpatient records which include post service diagnoses of 
ischemic heart disease (October 2003).  Myocardial ischemia is 
deficiency of blood supply to the heart muscle, due to 
obstruction of constriction of the coronary arteries.  Dorland's 
Illustrated Medical Dictionary 857, (27th ed. 1988).  

Regarding his claim, the Veteran reports that he was exposed to 
Agent Orange.  A review of the DD-214 (Armed Forces of the United 
States Report of Transfer or Discharge) shows that the Veteran 
received the Combat Infantryman Badge, Korea Service Medal, 
Vietnam Service Medal (VSM), and Republic of Vietnam Campaign 
Medal with a 60 Device (RVNCM).  Indochina or Korea Service dated 
from December 5, 1969 through December 4, 1970 was checked.  The 
Veteran's DD-214 also shows that he received other medals; 
nonetheless, the report suggests that the Veteran did not have 
foreign service between 1971 and 1975.  Because the 
aforementioned Vietnam medals alone do not suffice to show that 
the Veteran visited or served in Vietnam, or that he served in 
Korea from April 1968 through July 1969 along the demilitarized 
zone (DMZ), additional development is needed.  An attempt should 
be made to obtain the Veteran's personnel records, which are not 
associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's 
U.S. Army service personnel records for the 
period between June 1945 and July 1975, as 
well as any other relevant records that may 
verify the Veteran's claims of being exposed 
to Agent Orange.  If it is determined that 
the Veteran's personnel records are 
unavailable and that further efforts to 
obtain those documents would be futile then 
draft a memorandum reflecting a formal 
finding regarding the unavailability of the 
personnel records.  Notice of any such 
finding must be provided to the Veteran in 
accordance with established procedures.

2.  After ensuring that all requested 
development is complete, the RO/AMC should 
readjudicate the claim on appeal for service 
connection for a heart disorder.  If any 
benefit sought on appeal remains denied, the 
RO/AMC should issue a supplemental statement 
of the case (SSOC) before the claims file is 
returned to the Board, if otherwise 
appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


